DETAILED ACTION
Currently, claims 10-17 are being examined while claims 18-20 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a protruding section" in line 4.  The antecedent basis for this limitation is confusing, because it has already been recited.
Claim 15 recites the limitation "a receiving section" in line 7.  The antecedent basis for this limitation is confusing, because it has already been recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakikaido, U.S. 2007/0054539 (hereinafter Wakikaido).
Regarding claims 10-13 and 15, Wakikaido discloses (note figs. 1 and 4A-E; abstract; paragraphs 31 and 38) a tissue joining device comprising: a protruding section (16a) directly or indirectly connected to a central conductor (12), a receiving section (12a) directly or indirectly connected to an external conductor (14), wherein the protruding section includes a tip (proximal curved surface of ‘16a’ having inner radius of curvature) oriented in (i.e., facing) a proximal direction, the receiving section includes a tip (distal curved surface of ‘12a’ having outer radius of curvature) oriented in (i.e., facing) a distal direction, the tip of the receiving section is located on a proximal side with respect to the tip of the protruding section, the tip of the protruding section is configured to move in the proximal direction (note paragraphs 27 and 34; figs. 4C-D), wherein portions of tissue are brought into contact with each other via 
Regarding claims 10 and 14, Wakikaido discloses (note figs. 1 and 4A-E; abstract; paragraphs 31 and 38) a tissue joining device comprising: a protruding section (12a) directly or indirectly connected to a central conductor (12), a receiving section (16a) directly or indirectly connected to an external conductor (14), wherein the protruding section includes a tip (distal curved surface of ‘12a’ having outer radius of curvature) oriented in (i.e., facing) a distal direction, the receiving section includes a tip (proximal curved surface of ‘16a’ having inner radius of curvature) oriented in (i.e., facing) a proximal direction, the tip of the protruding section is located on a proximal side with respect to the tip of the receiving section, the tip of the protruding section is configured to move in the distal direction, and wherein portions of tissue are brought into contact with each other via movement of the tips.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 16 and 17, Wakikaido discloses (see above) a tissue joining device that is capable of being used in the claimed manner (note paragraph 56).  It should be noted that a .

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by Wakikaido, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “tip,” “oriented,” and “protruding/receiving section” (see clarified interpretation in rejections above).  Therefore, Examiner asserts that the claims are still met in view of Wakikaido. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794